United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Concord, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1723
Issued: August 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On August 14, 2019 appellant, through counsel, filed a timely appeal from a June 18, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that the acceptance of her claim
should be expanded to include additional conditions as a result of her accepted employment injury;
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

and (2) whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 18, 2019.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On December 6, 2012 appellant, then a 37-year-old sales distribution clerk, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, she injured her right shoulder when
she lifted a package out of a cage while in the performance of duty. On December 27, 2013 OWCP
accepted the claim for right shoulder strain and authorized right shoulder arthroscopic rotator cuff
repair, which was performed on July 30, 2014. It paid appellant wage-loss compensation on the
periodic rolls as of July 31, 2014.
In a letter dated September 29, 2017, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits based on a September 13, 2017 report from Dr. Joseph
Estwanik, a second opinion Board-certified orthopedic surgeon. By decision dated December 4,
2017, it terminated her wage-loss compensation and medical benefits, effective December 1, 2017,
finding that the weight of the medical opinion evidence rested with Dr. Estwanik.
On March 6, 2018 appellant, through counsel, requested reconsideration. By decision
dated May 8, 2018, OWCP denied modification of the December 4, 2017 decision. It also noted
that counsel had requested expansion of appellant’s claim to include right rotator cuff tear.
On June 19, 2018 appellant, through counsel, appealed to the Board. By decision dated
March 22, 2019, the Board reversed in part and set aside in part OWCP’s May 8, 2018 decision.4
The Board reversed the termination of appellant’s wage-loss compensation and medical benefits
as it found OWCP had not met its burden of proof to terminate her benefits effective
December 1, 2017. The Board found Dr. Estwanik’s opinion of diminished probative value
insufficient to support OWCP’s burden of proof since it was unclear whether his opinion was on
an accurate SOAF. The Board further found that the claim was not in posture for a decision as to
whether acceptance of the claim should be expanded to include a consequential right rotator cuff
tear. The case was remanded to OWCP to request that Dr. Estwanik provide a supplemental report
which addressed whether acceptance of appellant’s claim should be expanded to include additional
conditions.
Following the Board’s decision, on May 3, 2019, OWCP paid appellant wage-loss
compensation on the supplemental rolls for the period December 1, 2017 through April 27, 2019.
On May 25, 2019 it paid her wage-loss compensation on the periodic rolls commencing
April 28, 2019.

3

Docket No. 18-1300 (issued March 22, 2019).

4

Id.

2

On May 3, 2019 OWCP prepared a new SOAF and on May 9, 2019 OWCP again referred
appellant for a second opinion examination with Dr. Estwanik for an assessment of her workrelated condition including whether her claim should be expanded to include additional conditions
due to the accepted December 6, 2012 employment injury.
Dr. Estwanik, in a June 5, 2019 supplemental report, noted his review of additional medical
records and he provided examination findings. Based on his review of medical evidence from
September 13, 2017, Dr. Estwanik suggested that the rotator cuff repair surgery was unrelated to
the accepted December 6, 2012 employment injury. In support of this conclusion he noted that
the July 30, 2014 surgical report confirmed intact rotator cuff muscles and a magnetic resonance
imaging (MRI) scan demonstrated no tearing of the rotator cuff. Dr. Estwanik referenced
additional records, which he described as repetitive, confirmed intact rotator cuff muscles and
tendons. He again opined that appellant was capable of performing her date-of-injury job and that
her accepted right shoulder strain had resolved with no residuals.
By decision dated June 18, 2019, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that date, based on Dr. Estwanik’s opinion that she no longer had
any disability or residuals due to her accepted right shoulder sprain.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
To establish causal relationship between a condition and the employment event or incident,
the employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.7
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision as to whether appellant’s
claim should be expanded to include additional conditions causally related to the accepted
December 6, 2012 employment injury.

5

See S.L., Docket No. 19-0603 (issued January 28, 2020); T.E., Docket No. 18-1595 (issued March 13, 2019); T.F.,
Docket No. 17-0645 (issued August 15, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).
6

See S.L., id.; T.E., id.; S.A., Docket No. 18-0399 (issued October 16, 2018).

7
See S.L., supra note 5; M.M., Docket No. 19-0061 (issued November 21, 2019); P.M., Docket No. 18-0287 (issued
October 11, 2018).

3

On prior appeal, the Board remanded the case for OWCP to obtain a supplemental report
from Dr. Estwanik addressing whether appellant’s claim should be expanded to include additional
conditions due to the accepted December 6, 2012 employment injury. On remand, OWCP
requested that Dr. Estwanik provide an opinion as to whether the claim should be expanded to
include additional conditions as work related. In his June 5, 2019 report, Dr. Estwanik failed to
provide an opinion on the issue which was the basis for the Board’s prior remand. As OWCP
undertook development of the issue of claim expansion, it had the responsibility to resolve the
issue. Once OWCP undertook development of the evidence by referring appellant back to the
second opinion physician, it had an obligation to do a complete job and obtain a proper evaluation
and report that would resolve the issue in this case.8
The case must therefore be remanded for consideration of whether acceptance of
appellant’s claim should be expanded to include additional conditions as causally related to the
accepted December 6, 2012 employment injury. Appellant shall be referred to a new second
opinion physician to opine the issue of whether the claim should be expanded to include additional
conditions as work related. Following this and such further development as deemed necessary,
OWCP shall issue a de novo decision.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.9 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment
injury.10 OWCP’s burden of proof in terminating compensation includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.11
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.12 To terminate authorization for medical treatment,
OWCP must establish that the employee no longer has residuals of an employment-related
condition that require further medical treatment.13

8

M.S., Docket No. 19-1401 (issued July 8, 2020); T.N., Docket No. 10-1810 (issued May 25, 2011).

9
S.P., Docket No. 19-0196 (issued June 24, 2020); D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59
ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
10

See S.P., id.; R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989);
Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
11

D.G., supra note 9; M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 29596 (1988).
12

S.P., supra note 9; J.W., Docket No. 19-1014 (issued October 24, 2019); L.W., Docket No. 18-1372 (issued
February 27, 2019).
13
D.G., supra note 9; L.S., Docket No. 19-0959 (issued September 24, 2019); R.P., Docket No. 18-0900 (issued
February 5, 2019).

4

ANALYSIS -- ISSUE 2
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective June 18, 2019.
The Board has held that compensation benefits constitute a property interest protected by
the due process clause.14 Pursuant to OWCP’s procedures, before terminating appellant’s wageloss compensation and medical benefits, the claims examiner was responsible for advising her of
the proposed termination or reduction, the reasons for the proposed action, and of an opportunity
to respond in writing.15 Pretermination notices are required in cases in which compensation is
being paid on the periodic rolls16 and are also required in cases where all medical benefits are being
terminated based on the medical opinion of a referee or second opinion physician.17 The Board
has held that OWCP must follow its procedures and provide notice and opportunity to respond
prior to the termination of compensation benefits.18
The Board finds that when OWCP terminated appellant’s benefits on June 18, 2019 she
had again received wage-loss compensation on the periodic rolls as of May 25, 2019.
Furthermore, OWCP terminated her medical benefits based upon Dr. Estwanik’s report. However,
based upon the Board’s ruling as to Issue 1, as well as because appellant should have received
proper pretermination notification as she was being paid wage-loss compensation on the periodic
rolls and medical benefits, the termination must be reversed. OWCP should have provided her
with notice that it intended to terminate her wage-loss compensation and medical benefits, and
OWCP should have provided her an opportunity to submit evidence supporting continuing
employment-related residuals of her accepted condition.19 It should have also fully developed the
issue of claim expansion and whether the additional conditions, if any, resulted in continuing
disability from work.
Due process and elemental fairness require that a claimant under the circumstances
presented have notice and an opportunity to respond to the termination of benefits.20 The Board
finds that the termination was improper and will be reversed.

14

C.A., Docket No. 18-0470 (issued March 7, 2019); Felix Voyles, 46 ECAB 895 (1995).

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(b) (February 2013);
see also Winton A. Miller, 52 ECAB 405 (2001).
16

J.S., Docket No. 17-0937 (issued December 14, 2017).

17

Id.

18

S.S., Docket No. 19-1091 (issued December 3, 2019); supra note 15.

19

Id.; K.S., Docket No. 11-2021 (issued August 21, 2012).

20

S.S., supra note 18; D.R., Docket No. 14-1688 (issued April 8, 2015).

5

CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective June 18, 2019. The Board further finds that this
case is not in posture for decision as to whether acceptance of the claim should be expanded to
include additional conditions as a result of her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated June 18, 2019 is reversed in part, set aside in part, and the case is remanded for
further action consistent with this decision of the Board.
Issued: August 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

